DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10 June 2019, 24 July 2020, 07 December 2020, and 28 July 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “104” has been used to designate both a "first structural member" of the top chip (102), as shown in Figure 2 (upper left of Figure) and the "bottom chip", also shown in Figure 2 (bottom right of Figure).

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
   The specification fails to provide the reference numerals shown in Figure 4, such as numerals "404", "406", "422", "424", "428", "412", "414", and "432".  


Specification
The disclosure is objected to because of the following informalities:
   Paragraph [0050], lines 4-7:  The term "channels" should be corrected to read
-- channel --; or the phrase "at least one" should be corrected to read -- one or more --.  

Appropriate correction is required.

Claim Objections
Claims 1-23 are objected to because of the following informalities:  
   Re claim 1, claim line 1:  The term -- configured -- should be inserted after the term "system" in order to positively recited the functionality of the system.

   Re claim 16, claim line 4:  The phrase "the cryo-EM" images lacks antecedent basis.  Although the images are obtained using a from a cryo-electron microscope, the claims have not expressly set forth this phase previously, which may cause confusion.
   Re claim 18, claim line 11:  The conjunction -- and -- should be inserted after the "semicolon".
 
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	   Re claim 10, claim lines 2-3:  This claim is confusing because the claim references the qualities of indium as if indium has been previously referenced in the claims; but, the instant claim is depended from claim 8 not claim 9, which actually references indium.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-13 and 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0351374 (Wang) in view of US 2012/0298883 (Grogan et al.).

	   With respect to the limitations of claim 1, Wang discloses a freezable fluid cell system for cryo-electron microscopy (abstract), the freezable fluid cell system comprising:
	      a first chip (110) comprising a first structural member (112) joined to a first electron transparent member (114), the first structural member including one or more imaging windows (118) that extend through the first structural member to an exposed surface of the first electron transparent member (114) (paragraph [0032] - Figure 1) (the orientation of system to provide for a top chip is well within the purview of one of ordinary skill in the art at the time of filing); 
      a second chip (120) comprising a second structural member (122) joined to a second electron transparent member (124), the second structural member including one or more imaging windows (128) that extend through the second structural member to an exposed surface of the second electron transparent member (124) (paragraph [0032] - Figure 1) (the orientation of system to provide for a bottom chip is well within the purview of one of ordinary skill in the art at the time of filing); and
      a spacer (130) positioned between the first chip and the second chip, wherein the spacer joins the first chip and the second chip to define a channel (140) between the first electron transparent member (118) and the second electron transparent member (128) (paragraph [0033] - Figure 1).  Wang fails to disclose that the top chip further comprises an inlet port and an outlet port that extends through the first structural member and the first electron transparent member such that the inlet port, the outlet port, and the channel are in fluid communication.
	   Grogan et al. disclose a flow cell used in electron microscope imaging comprising a top structure chip comprising an inlet port and an outlet port that extends through a first structural member and a first electron transparent member (paragraph [0010], line 4) such that the inlet port, the outlet port, and the channel are in fluid communication (paragraphs [0010], [0024], and [0025], lines 13-19 - Figure 1).  Modifying Wang with an inlet port and outlet port that extends through the first structural member and the first electron transparent member such that the inlet port, the outlet port, and the channel are in fluid communication would have been obvious to one of ordinary skill in the art at the time of filing since the modification would provide an efficient means for inserting and removing a sample.

	   With respect to the limitation of claim 2, the combination (Wang) further discloses that the first and second electron transparent members (114, 124) have a paragraph [0035] - electron-transparent layers have a thickness of between about 10 nm and about 30 nm).

	   With respect to the limitation of claim 3, the combination (Grogan et al.) discloses that the first and second electron transparent member comprises a crystalline lattice structure (paragraphs [0010], lines 2-4 and [0031] - membranes are fabricated from materials that are transparent to electrons, such as graphene - graphene is a two-dimensional form of crystalline carbon, either a single layer of carbon atoms forming a honeycomb (hexagonal) lattice or several coupled layers of this honeycomb structure (Britannica.com)).

	   With respect to the limitations of claim 4, the combination discloses that the first electron transparent member comprising at least one of silica, silicon nitride, silicon carbide, and graphene deposited onto the first structural member; and the second electron transparent member comprising at least one of silica, silicon nitride, silicon carbide, and graphene deposited onto the second structural member (Wang discloses that the first and second structural members (112, 122) are each coated with a silicon nitride layer (114, 124), which form the electron-transparent layers (paragraph [0032], lines 3-9 and Figure 1); Grogan et al. disclose upper and lower layers supporting the upper and lower membranes, whereby the membranes comprises at least one of silica, silicon nitride, silicon carbide, and graphene (paragraph [0025], lines 1-6, 8-9, and 13-19 and paragraph [0031], lines 1-4; and Figure 1)).

Wang) further discloses that the first and second structural members (112, 122) comprises silicon (paragraph [0032], lines 3-6 and paragraph [0034], lines 4-6). (Grogan et al. also disclose that the first and second structural members/upper and lower support layers comprise silicon - paragraph [0025], lines 1-6, 8-9, and 16-17 and Figure 1).

	   With respect to the limitation 6, the combination (Wang) further discloses that the first and second structural members (112, 122) have a thickness between 10 micrometers and 200 micrometers (substrates (112, 122) have a thickness between 100
micrometers and about 300 micrometers - paragraph [0034], lines 5-7).  (Grogan et al. also disclose that the first and second structural members/upper and lower support layers have a thickness between 50 nanometers to about 1 millimeter - paragraph [0025], lines 11-12).

	   With respect to the limitations of claim 7, the combination (Wang) further 
discloses that the first structural member (112) contains a plurality of trapezoidal recesses (116) that extend through the first structural member to form a first imaging window (118) on the surface of the first electron transparent member (114) (Figures 1, 2B - paragraph [0032], lines 7-17); and the second structural member (122) contains a plurality of trapezoidal recesses (126) that extend through the second structural member (122) to form a second imaging window (128) on the surface of the second electron transparent member (124) (Figures 1 and 2A - paragraph [0032], lines 7-17).

paragraph [0041], lines 1-2).  However, the combination fails to specifically disclose that the first and second imaging windows have an area between 1 and 20 micrometers squared.  Modifying the size of the windows would have been obvious to one of ordinary skill in the art at the time of filing since the modification would optimize the system for smaller samples.  Furthermore, the courts have ruled that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Additionally, "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."  In re Williams, 36 F.2d 436, 438 (CCPA 1929).

	   With respect to the limitations of claim 9, the combination (Wang) further discloses that the spacer comprises silicon oxide (paragraph [0037], lines 1-9) or indium.  Grogan et al. also disclose that the spacer may include silicon oxide (paragraph  [0026], lines 3-4) or indium (paragraph [0026], lines 3 and 6).

	   With respect to the limitation of claim 10, the combination (Grogan et al.) discloses that the spacer may made of indium (paragraph [0026], lines 3 and 6).  The 

	   With respect to the limitation of claim 11, the combination (Wang) further discloses that the spacer has a thickness between 20 and 200 nm (paragraph [0037], lines 1-5 - spacer (130) has a thickness of between about 10nm and about 300 nm - Figure 1)  Grogan et al. also disclose a spacer having a thickness with the claimed thickness range (paragraph [0026], lines 8-11 - spacer has a thickness from about 10 nm to about 1 micrometer, or from about 50 nm to about 500 nm - Figure 1). 

	   With respect to the limitation of claim 12, the combination of Wang in view of Grogan et al. discloses a method for imaging a biological sample using cryo-electron microscopy (Wang - abstract), the method comprising:
      (a) depositing a biological sample into the freezable fluid cell system of claim 1, wherein the biological sample fills the total volume within the channel (140) (paragraphs [0033] and [0052-0053]);
paragraphs [0033-0034] and [0055]); and
      (c) directing an electron beam through the first electron transparent member, the vitrified biological sample, and the second electron transparent member to produce an image indicative of the biological sample (paragraphs [0046] and [0056-0057]).   Wang fails to disclose depositing the sample into an inlet port.
  Grogan et al. discloses depositing the sample into an inlet port (paragraph [0024], paragraph [0028], lines 1-4, and paragraph [0029], lines 1-5 - Figure 1).  Modifying Wang with an inlet port would have been obvious to one of ordinary skilled in the art at the time of filing since the introduction of an inlet port would provide an efficient means for inserting and removing a sample.

   With respect to the limitations of claim 13, the combination (Wang) further  disclose (d) acquiring a collection of images (paragraph [0025], lines 2-9 - effective imaging and cryo-EM images and paragraph [0029], lines 8-10 - recorded cryo-EM images); and (e) processing the collection of images to produce a three-dimensional image of the vitrified (paragraph [0026], lines 1-4 - need collected images to determine three-dimensional structures of biological macromolecules).  The combination fails to disclose using statistical methods to produce a three-dimensional image of the vitrified biological molecule; however, the Examiner argues that this feature would be obvious to one of ordinary skill in the art at the time of filing since the processing of images by a computer to create the three-dimensional image would likely use known processing and image forming means, such as statistical methods.
Wang) further discloses that the biological sample consists of an aqueous solution further containing one or more virus, protein molecule, bacteria, or tissue sample (paragraph [0026], line 6 and paragraph [0029], lines 2-3 and 6 - proteins).

   With respect to the limitations of claim 18, Wang discloses a method of fabricating a freezable fluid cell system for cryo-electron microscopy (abstract), the method comprising:
      (a) patterning a top chip (110) to form a first imaging window (118), the top chip having a first structural member (112) and a first electron transparent member (114) joined thereto, the first imaging window (118) extending through the first structural member to an exposed surface of the first electron transparent member (114) (paragraph [0011] - etching and paragraph [0032]) (the orientation of system to provide for a top chip is well within the purview of one of ordinary skill in the art at the time of filing);
      (b) patterning a bottom chip (120) to form a second imaging window (128), the bottom chip having a second structural member (122) and a second electron transparent member (124) joined thereto, the second imaging window extending through the second structural member to an exposed surface of the second electron transparent member (paragraph [0011] - etching and paragraph [0032]) (the orientation of system to provide for a bottom top chip is well within the purview of one of ordinary skill in the art at the time of filing); and 
paragraphs [0033] and [0053]).  Wang fails to disclose patterning to form an inlet port, an exit port, or the inlet port and the exit port extending through the first structural member and the first electron transparent member; or that the channel is in fluid communication with the inlet port and the exit port.
	   Grogan et al. disclose a flow cell used in electron microscope imaging comprising a top structure/chip comprising an inlet port and an outlet port that extends through the first structural member and a first electron transparent member (paragraph [0010], line 4) such that the inlet port, the outlet port, and the channel are in fluid communication (paragraphs [0010], [0024], and [0025], lines 13-19 - Figure 1).  Modifying Wang with an inlet port and outlet port that extends through the first structural member and the first electron transparent member such that the inlet port, the outlet port, and the channel are in fluid communication would have been obvious to one of ordinary skill in the art at the time of filing since the modification would provide an efficient means for inserting and removing a sample.

	   With respect to the limitation of claim 19, the combination (Wang) further discloses that a spacer (130) is situated between the top chip (110) and the bottom chip (120) and is coupled to both of the top chip (110) and the bottom chip (120) (paragraph [0033], lines 1-12 - Figure 1).

	   With respect to the limitation of claim 20, the combination (Wang) further discloses that the method further comprises the step of depositing the spacer (130) onto paragraph [0033], lines 1-12).

	   With respect to the limitation of claim 21, the combination (Wang) further discloses that depositing the space is performed using a technique selected from chemical deposition or physical deposition (paragraph [0033], lines 5-7 - deposition is broadly classified as being either chemical deposition of physical deposition; deposition would broadly meet one of these two classifications).

	   With respect to the limitations of claim 22, the combination (Grogan et al.) further discloses depositing a masking agent onto at least a portion of the first structural member prior to forming the inlet port, the exit port, and the first imaging window (paragraph 0055], lines 1-7); and depositing the masking agent onto at least a portion of the second structural member prior to forming the second imaging window (paragraph [0054], lines 9-13); and removing the masking agent prior to depositing the spacer onto the first electron transparent member (paragraph [0055], lines 8-9 - obvious to remove agent and clean structure prior to bonding the spacer). 

	   With respect to the limitation of claim 23, the combination (Wang) further discloses that patterning is performed using a technique selected from photolithography, wet etching, or dry etching (paragraph [0011], line 3 - etching; and etching would encompass either wet or dry etching).
14 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0351374 (Wang) in view of US 2012/0298883 (Grogan et al.) as applied to claims 1 and 12 above, and further in view of US 2008/0137969 (Rueckert et al.).
   With respect to the limitations of claim 14, the combination of Wang in view of Grogan et al. disclose all of the limitations of the base claims; but fail to disclose that the statistical methods comprises principal component analysis, multivariate analysis, or covariance analysis.
   Rueckert et al. disclose method of computing an image classification measure, whereby three-dimensional images have been produced using known statistical methods techniques such as principle component analysis (paragraph [0006], lines 1-10).  Modifying the combination to use principle component analysis would have been obvious to one of ordinary skill in the art at the time of filing because this technique is well suited to three dimensional images that very large feature spaces (paragraph [0006], lines 6-8).


Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0351374 (Wang) in view of US 2012/0298883 (Grogan et al.) as applied to claims 1 and 12 above, and further in view of "Cryo-Fluorescence Microscopy Facilitates Correlations Between Light and Cryo-Electron Microscopy and Reduces the Rate of Photobleaching" (Schwartz et al.).
   With respect to the limitations of claim 15, the combination of Wang in view of Grogan et al. disclose all of the limitations of the base claims; but fail to disclose 
   Schwartz et al. disclose a system utilizing a cryo-fluorescence microscope usable with an electron microscope, whereby a cryo-electron microscope is utilized to acquire a series of images at different tilts relative to the direction of the incident electron beam (page 100, right bottom paragraph, lines 8-13; and page 104, 2nd and 3rd full paragraphs); processing the images through an imaging filter (page 100, right bottom paragraph, lines 15-17 - smoothing filter); and computationally combining the images to produce tomograms and a three-dimensional image of the vitrified biological sample (page 100, right bottom paragraph, lines 13-15; and page 104, 3rd full paragraphs, lines 10-15).  Modifying the combination to utilize a tilt-series program would have been obvious to one of ordinary skill in the art at the time of filing as a means of speeding up imaging in an automated manner (page 104, 2nd full paragraph, lines 1-10).

With respect to the limitations of claim 16, the combination of Wang in view of Grogan et al. disclose all of the limitations of the base claims; but fail to disclose further acquiring a series of images using a fluorescent microscope; locating the position of fluorescent biological samples; and merging the data from the fluorescent images with the cryo-EM images, wherein the fluorescent biological samples are identifiable within the cryo-EM images.
page 104, first full paragraph, line 6); locating the position of fluorescent biological samples (page 104, first full paragraph, lines 4-6 and 12-15); and merging the data from the fluorescent images with the cryo-EM images, wherein the fluorescent biological samples are identifiable within the cryo-EM images (page 104, first full paragraph, lines 18-24 and 2nd full paragraph, lines 11-13).  Modifying the combination by using a fluorescent microscope would have been obvious to one of ordinary skill in the art at the time of filing because fluorescence light microscopy is easy and relatively inexpensive, and the use of appropriate tags give scientists the ability to visualize specific proteins of interest (page 98, first full paragraph, lines 1-4).


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0351374 (Wang) in view of US 2012/0298883 (Grogan et al.) as applied to claims 1 and 12 above, and further in view of US 2013/0316365 (van Donselaar et al.).
   With respect to the limitations of claim 16, the combination of Wang in view of Grogan et al. disclose all of the limitations of the base claims; but fail to disclose further acquiring a series of images using a fluorescent microscope; locating the position of fluorescent biological samples; and merging the data from the fluorescent images with the cryo-EM images, wherein the fluorescent biological samples are identifiable within the cryo-EM images.
paragraph [0090]); locating the position of fluorescent biological samples; and merging the data from the fluorescent images with the cryo-EM images, wherein the fluorescent biological samples are identifiable within the cryo-EM images (sections are labeled with fluorescent labels and electron dense labels or with quantum dots, which are known to act as both fluorescent labels and labels for electron microscopy - paragraph [0034] - Additionally, overlay of the fluorescence signal of an area with a white square of TEM image of the same region - paragraph [0090]).  Modifying the combination by using a fluorescent microscope would have been obvious to one of ordinary skill in the art at the time of filing because utilizing fluorescent light microscopy allows for large areas to be analyzed, whereas electron microscopy is used to zoom in on a suspected part of a sample (paragraph [0019]), which saves inspection times (paragraph [0018]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
   The prior art disclose various liquid sample devices that use transmission electron microscope imaging.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL S LARKIN/Primary Examiner, Art Unit 2856